 1
 2
 3
 4
 5
 6
 7
 8                            UNITED STATES DISTRICT COURT
 9                          SOUTHERN DISTRICT OF CALIFORNIA
10
11   MARIA T. GONZALEZ, on behalf                         Case No.: 17-CV-1077 JLS (JLB)
     herself and of all others similarly situated,
12
                                         Plaintiff,       ORDER: (1) GRANTING
13                                                        PRELIMINARY APPROVAL OF
     v.                                                   CLASS ACTION SETTLEMENT;
14
                                                          (2) PROVISIONALLY CERTIFYING
     EXAMINATION MANAGEMENT
15                                                        SETTLEMENT CLASS;
     SERVICES, INC.; LABORATORY
                                                          (3) APPOINTING CLASS COUNSEL;
16   CORPORATION OF AMERICA
                                                          (4) APPOINTING PLAINTIFF
     HOLDINGS; SOKO UNITED CORP.;
17                                                        MARIA T. GONZALEZ AS CLASS
     and DOES 1 through 10, inclusive,
                                                          REPRESENTATIVE;
18                                   Defendants.          (5) APPOINTING CLAIMS
19                                                        ADMINISTRATOR;
                                                          (6) APPROVING NOTICE AND
20
                                                          DIRECTING DISTRIBUTION OF
21                                                        NOTICE; AND
                                                          (7) SETTING SCHEDULE FOR
22
                                                          FINAL APPROVAL PROCESS
23
                                                          (ECF No. 66)
24
25         Presently before the Court is Plaintiffs’ unopposed Motion for Preliminary Approval
26   of Proposed Class Action Settlement (“Prelim. Approval Mot.,” ECF No. 66). The Court
27   vacated the hearing and took the matter under submission without oral argument pursuant
28   to Civil Local Rule 7.1(d)(1). See ECF No. 69. Having reviewed the terms of the Proposed

                                                      1
                                                                                17-CV-1077 JLS (JLB)
 1   Settlement Agreement, Plaintiffs’ arguments, and the law, the Court preliminarily
 2   concludes that the settlement falls within the range of reasonableness warranting
 3   preliminary approval, i.e., that the settlement appears fundamentally fair, reasonable, and
 4   adequate. Accordingly, the Court GRANTS the Preliminary Approval Motion.
 5                                GENERAL BACKGROUND
 6         This case began when Plaintiff Maria T. Gonzalez filed an action against LabCorp
 7   and Examination Management Services, Inc. (“EMSI”) on May 24, 2017. See generally
 8   ECF No. 1 (“Compl.”). Plaintiff alleged Defendants improperly classified her and other
 9   phlebotomists as independent contractors. Id. ¶ 1. Plaintiff further alleged that this
10   misclassification caused damages under several provisions of both federal and state law,
11   including damages for failure to pay minimum wage, failure to provide accurate wage
12   statements, and failure to provide timely payment of all wages upon discharge. Id. ¶ 3.
13         On November 10, 2017, EMSI added Soko United Corporation (“Soko”) as a third-
14   party defendant, alleging indemnity-based claims. See generally ECF No. 27. Plaintiff
15   filed a Second Amended Complaint that added Soko as a defendant and alleged that Soko
16   was the joint employer of Plaintiff and the proposed class along with EMSI and LapCorp.
17   See generally ECF No. 29 (“SAC”).
18         On March 7, 2018, the Parties attended a telephonic Early Neutral Evaluation with
19   the Honorable Jill L. Burkhardt; however, the Parties did not agree to settlement terms at
20   that time. See generally ECF No. 52. The Parties attended a mediation conducted by
21   Jeffrey Krivis of First Mediation Corporation on July 5, 2018. Prelim. Approval Mot. 3.
22   Through that mediation, the Parties reached an “outstanding [s]ettlement on behalf of
23   Plaintiff and the proposed Class.” Id. at 4. The resulting Proposed Settlement Agreement
24   is now before the Court.
25   ///
26   ///
27   ///
28   ///

                                                  2
                                                                              17-CV-1077 JLS (JLB)
 1                                      SETTLEMENT TERMS
 2          The Parties have submitted a comprehensive Proposed Settlement Agreement with
 3   approximately forty pages of substantive terms, Prelim. Approval Mot. Ex. 1, ECF No.
 4   66-2 at 2–46,1 as well as a Proposed Notice. Id. at 48–65.
 5   I.     Proposed Settlement Class
 6          The Proposed Settlement Class is defined to include “all Persons, regardless of
 7   specific title, who currently work for, or previously worked for, Soko as a phlebotomist,
 8   examiner, and/or PST Specialist who also worked at a LapCorp location pursuant to the
 9   Independent Contractor Agreement between Soko and EMSI, and/or the Provider
10   Agreement between EMSI and LapCorp, at any time during the period of May 24, 2013
11   through the date of the Preliminary Approval Order.” Proposed Settlement Agreement
12   ¶ 2.6. According to the Parties’ investigation and available data, this constitutes “one
13   hundred eighteen (118) Class Members.” See id.
14   II.    Proposed Monetary Relief
15          The Proposed Settlement Agreement provides for $700,000 in Gross Settlement
16   Proceeds, Proposed Settlement Agreement ¶ 5.1(a), “used to pay [$175,000 in] Attorneys’
17   fees and [$5,000 in] Expenses, [$6,500 in] Administrative Expenses, [$5,000 for] the Class
18   Representative Service Award, and payment to the [California Labor and Workforce
19   Development Agency (“LWDA”)] pursuant to [the Private Attorneys General Act
20   (“PAGA”)] in the amount of $10,000,” Prelim. Approval Mot. at 4–5 & n.2, with “the Net
21   Settlement Proceeds . . . used to pay class Members.” Id. at 5.
22          Each Class Member will receive a portion of the Settlement Fund “based on weeks
23   worked” during the class period. Proposed Settlement Agreement ¶ 5.1(b); see also Ex.
24   A-2, ECF No. 66-2 at 60–63 (“Individual Work Weeks Form”). Consequently, “[w]hile
25   members will receive varying amounts based on the number of weeks they worked, if a
26
27
     1
28    Because both the Proposed Settlement Agreement and Proposed Notice are filed as part of ECF No. 66-
     2, the Court identifies the documents using the CM/ECF pagination.

                                                      3
                                                                                      17-CV-1077 JLS (JLB)
 1   straight average allocation were made . . . , each member will receive more than $4,224.”
 2   Prelim. Approval Mot. at 5. The Parties have also specified the percentage amount (as
 3   against the 100% Net Settlement Proceeds) each Class Member will recover. Individual
 4   Work Weeks Form at 1–4. In exchange, the Class Members will release all “claims,
 5   liabilities, damages, obligations, costs, or causes of action of whatever kind of nature that
 6   were asserted . . . in the Second Amended Class Action Complaint.” Settlement Agreement
 7   ¶ 10.2.
 8          None of the Settlement Fund will revert to Defendants and, to the extent that any
 9   funds remain after the initial Class-Member distribution, that amount “will be paid in
10   accordance with California Code of Civil Procedure section 384 to the Legal Aid Society
11   of San Diego, a nonprofit organization providing civil legal services to the indigent.”
12   Prelim. Approval Mot. at 6.
13   III.   Injunctive Relief
14          Those Class Members who continue to work for Defendants will be reclassified as
15   Internal Revenue Service Form W-2 employees. Proposed Settlement Agreement ¶ 5.1(c).
16   Further, Defendants will not require Class Members to arrive at work ten minutes prior to
17   the billable start time, unless such time is compensated in compliance with applicable laws
18   and regulations. Id.
19                   RULE 23 SETTLEMENT CLASS CERTIFICATION
20          Before granting preliminary approval of a class action settlement agreement, the
21   Court must first determine whether the proposed class can be certified. Amchem Prods. v.
22   Windsor, 521 U.S. 591, 620 (1997) (indicating that a district court must apply “undiluted,
23   even heightened, attention [to class certification] in the settlement context” to protect
24   absentees).
25          Class actions are governed by Federal Rule of Civil Procedure 23. To certify a class,
26   each of the four requirements of Rule 23(a) must first be met. Zinser v. Accufix Research
27   Inst., Inc., 253 F.3d 1180, 1186 (9th Cir. 2001). Rule 23(a) allows a class to be certified
28   only if:

                                                   4
                                                                                17-CV-1077 JLS (JLB)
 1               (1)    the class is so numerous that joinder of all members is
                        impracticable;
 2
 3               (2)    there are questions of law or fact common to the class;
 4
                 (3)    the claims or defenses of the representative parties are
 5                      typical of the claims or defenses of the class; and
 6
                 (4)    the representative parties will fairly and adequately protect
 7                      the interests of the class.
 8         In addition to Rule 23(a)’s requirements, the proposed class must satisfy the
 9   requirements of one of the subdivisions of Rule 23(b). Zinser, 253 F.3d at 1186. Here,
10   Plaintiff seeks to certify the Settlement Class under subdivision Rule 23(b)(3), see Prelim.
11   Approval Mot. at 19–21, which permits certification if “questions of law or fact common
12   to class members predominate over any questions affecting only individual class members”
13   and “a class action is superior to other available methods for fairly and efficiently
14   adjudicating the controversy.” Fed. R. Civ. P. 23(b)(3). The Court addresses each of these
15   requirements in turn.
16   I.    Rule 23(a)(1): Numerosity
17         Federal Rule of Civil Procedure 23(a)(1) requires that a class must be “so numerous
18   that joinder of all members is impracticable.” “[C]ourts generally find that the numerosity
19   factor is satisfied if the class comprises 40 or more members and will find that it has not
20   been satisfied when the class comprises 21 or fewer.” Celano v. Marriott Int’l, Inc., 242
21   F.R.D. 544, 549 (N.D. Cal. 2007).
22         Here, the proposed Settlement Class consists of one hundred eighteen members.
23   Prelim. Approval Mot. at 4. Accordingly, joinder of all members would be impracticable
24   for purposes of Rule 23(a)(1), and the numerosity requirement is therefore satisfied.
25   Jordan v. L.A. Cnty., 669 F.2d 1311, 1320 n.10 (9th Cir.) (collecting “[c]lasses with fewer
26   known class members [that] have been certified”), cert. granted & judgment vacated, 459
27   U.S. 810 (1982), aff’d, 713 F.2d 503 (9th Cir. 1983).
28   ///

                                                  5
                                                                                17-CV-1077 JLS (JLB)
 1   II.    Rule 23(a)(2): Commonality
 2          Federal Rule of Civil Procedure 23(a)(2) requires that there be “questions of law or
 3   fact common to the class.” Commonality requires that “the class members ‘have suffered
 4   the same injury.’” Wal-Mart Stores, Inc. v. Dukes, 564 U.S. 338, 349–50 (2011) (quoting
 5   Gen. Tel. Co. of Sw. v. Falcon, 457 U.S. 147, 157 (1982)). “The existence of shared legal
 6   issues with divergent factual predicates is sufficient, as is a common core of salient facts
 7   coupled with disparate legal remedies within the class.” Hanlon v. Chrysler Corp., 150
 8   F.3d 1011, 1019 (9th Cir. 1998).
 9          Here, the Parties have defined the Settlement Class to encompass all people who
10   worked as a phlebotomist, examiner, or PST Specialist at a LabCorp location pursuant to
11   an independent contractor agreement between Soko and EMSI or a provider agreement
12   between EMSI and LabCorp. Prelim. Approval Mot. at 4; see also Proposed Settlement
13   Agreement ¶ 2.6. Common questions thus revolve around the Defendants’ collective
14   conduct of misclassifying Settlement Class Members as independent contractors.
15   Accordingly, it is appropriate for these issues to be adjudicated on a class-wide basis, and
16   Rule 23(a)(2) is satisfied. See, e.g., Norris-Wilson v. Delta-T Grp., Inc., 270 F.R.D. 596,
17   604 (S.D.Cal. 2010) (holding that question of whether workers who were hired by the
18   defendant and classified as independent contractors under the same agreement were
19   independent contractors or employees was sufficient to meet commonality requirement
20   under Rule 23(a)(2)).
21   III.   Rule 23(a)(3): Typicality
22          To satisfy Federal Rule of Civil Procedure 23(a)(3), the named plaintiffs’ claims
23   must be typical of those of the class. The typicality requirement is “permissive” and
24   requires only that the named plaintiffs’ claims “are reasonably coextensive with those of
25   absent class members.” Hanlon, 150 F.3d at 1020. “The test of typicality ‘is whether other
26   members have the same or similar injury, whether the action is based on conduct which is
27   not unique to the named plaintiffs, and whether other class members have been injured by
28   the same course of conduct.’” Hanon v. Dataprods. Corp., 976 F.2d 497, 508 (9th Cir.

                                                  6
                                                                               17-CV-1077 JLS (JLB)
 1   1992) (quoting Schwartz v. Harp, 108 F.R.D. 279, 282 (C.D. Cal. 1985)). “[C]lass
 2   certification should not be granted if ‘there is a danger that absent class members will suffer
 3   if their representative is preoccupied with defenses unique to it.’” Id. (citation omitted).
 4         Here, Plaintiff was an employee whose claims allegedly arise out of the same
 5   underlying policies and practices of Defendants as those pertaining to the proposed
 6   Settlement Class. Prelim. Approval Mot. at 18. As with the Settlement Class Members,
 7   Plaintiff was “misclassified by Defendants as an independent contractor, received similar
 8   wage statements, and was paid the same $175 daily wage.” Id. Accordingly, Plaintiff’s
 9   claims are typical of the claims of proposed Settlement Class Members, thus satisfying
10   Rule 23(a)(3). See, e.g., Norris-Wilson, 270 F.R.D. at 605 (“The entire class alleges an
11   identical injury, namely that they were wrongfully classified as independent contractors by
12   [the defendant] and, as a result, denied a panoply of work-related benefits that are afforded
13   to employees under California labor laws.”).
14   IV.   Rule 23(a)(4): Adequacy
15         Federal Rule of Civil Procedure 23(a)(4) requires that the named representatives
16   fairly and adequately protect the interests of the class. “To satisfy constitutional due
17   process concerns, absent class members must be afforded adequate representation before
18   entry of judgment which binds them.” Hanlon, 150 F.3d at 1020 (citing Hansberry v. Lee,
19   311 U.S. 32, 42–43 (1940)). To determine legal adequacy, the Court must resolve two
20   questions: “(1) do the named plaintiffs and their counsel have any conflicts of interest with
21   other class members, and (2) will the named plaintiffs and their counsel prosecute the
22   action vigorously on behalf of the class?” Id.
23         Here, there is no reason to believe that the Class Representative or Class Counsel
24   have any conflict of interest with the proposed Settlement Class Members. There is also
25   no reason to believe that the Class Representative or Class Counsel has failed to vigorously
26   investigate and litigate this case to this point. Plaintiff has retained competent counsel,
27   who has “exchanged substantial data” with Defendants to investigate and research
28   Plaintiff’s claims. Prelim. Approval Mot. at 3. Furthermore, Class Counsel has significant

                                                    7
                                                                                  17-CV-1077 JLS (JLB)
 1   class action litigation experience. Id. 19; see also Ex. 4, ECF No. 66-5 (“Firm Resume”).
 2   Accordingly, the Class Representative and Class Counsel adequately represent the
 3   proposed Settlement Class Members, and Rule 23(a)(4)’s adequacy requirement is met.
 4   V.     Rule 23(b)(3)
 5          Federal Rule of Civil Procedure 23(b)(3) permits certification if “questions of law
 6   or fact common to class members predominate over any questions affecting only individual
 7   class members” and “a class action is superior to other available methods for fairly and
 8   efficiently adjudicating the controversy.”
 9          A.    Predominance
10          “The Rule 23(b)(3) predominance inquiry tests whether the proposed classes are
11   sufficiently cohesive to warrant adjudication by representation.” Amchem Prods., 521 U.S.
12   at 623. “Rule 23(b)(3) focuses on the relationship between the common and individual
13   issues.” Hanlon, 150 F.3d at 1022.
14          Here, the common issue of whether Defendants misclassified the Settlement Class
15   Members as independent contractors predominates over any individual issues. See Prelim.
16   Approval Mot. at 21; see also Norris-Wilson, 270 F.R.D. at 608 (“Because the degree of
17   [the defendant]’s control over the workers is susceptible to common proof, and because the
18   same can be said of a good number of the secondary factors that define an employment
19   relationship, the Court finds that common issues predominate over individual ones with
20   respect to the threshold question whether putative class members are employees of [the
21   defendant] or independent contractors.”). Further, for purposes of the Proposed Settlement
22   Agreement, Class Members are not required to prove any evidentiary or factual issues that
23   could arise in litigation. Accordingly, the predominance requirement of Rule 23(b)(3) is
24   satisfied.
25          B.    Superiority
26          The final requirement for certification pursuant to Federal Rule of Civil Procedure
27   23(b)(3) is “that a class action [be] superior to other available methods for fairly and
28   ///

                                                  8
                                                                              17-CV-1077 JLS (JLB)
 1   efficiently adjudicating the controversy.” The superiority inquiry requires the Court to
 2   consider the four factors listed in Rule 23(b)(3):
 3                (A)    the class members’ interests in individually controlling the
                         prosecution or defense of separate actions;
 4
 5                (B)    the extent and nature of any litigation concerning the
                         controversy already begun by or against class members;
 6
 7                (C)    the desirability or undesirability of concentrating the
                         litigation of the claims in the particular forum; and
 8
 9                (D)    the likely difficulties in managing a class action.
10   See also Zinser, 253 F.3d at 1190. A court need not consider the fourth factor, however,
11   when certification is solely for the purpose of settlement. See True v. Am. Honda Motor
12   Co., 749 F. Supp. 2d 1052, 1066 n.12 (C.D. Cal. 2010); see also Amchem, 521 U.S. at 620
13   (“Confronted with a request for settlement-only class certification, a district court need not
14   inquire whether the case, if tried, would present intractable management problems, for the
15   proposal is that there be no trial.”). The superiority inquiry focuses “‘on the efficiency and
16   economy elements of the class action so that cases allowed under [Rule 23(b)(3)] are those
17   that can be adjudicated most profitably on a representative basis.’” Zinser, 253 F.3d at
18   1190 (quoting 7A Charles Alan Wright, Arthur R. Miller & Mary Kay Kane, Fed. Practice
19   & Proc. § 1780, at 562 (2d ed. 1986)). A district court has “broad discretion” in
20   determining whether class treatment is superior. Kamm v. Cal. City Dev. Co., 509 F.2d
21   205, 210 (9th Cir. 1975).
22         Here, the Settlement Class Members’ claims involve the same issues arising from
23   the same factual bases. If the Settlement Class Members’ claims were considered on an
24   individual basis, more than one hundred cases would follow a similar trajectory and each
25   would come to a similar result. Furthermore, the individual cases would consume a
26   significant amount of the Court’s and the Parties’ resources. It is also likely that the
27   Settlement Class Members would not pursue litigation on an individual basis due to the
28   high costs of pursuing their individual claims. The interests of the Settlement Class

                                                   9
                                                                                 17-CV-1077 JLS (JLB)
 1   Members in individually controlling the litigation are minimal, especially given the same
 2   broad-based policy and practices would be at issue. Given all the above, class treatment is
 3   the superior method of adjudicating this controversy, and the superiority requirement of
 4   Rule 23(b)(3) is met. See, e.g., Norris-Wilson, 270 F.R.D. at 612 (“The Court has already
 5   determined that the threshold question whether [the defendant]’s healthcare professionals
 6   are employees or independent contractors is susceptible to common proof, and that the
 7   specific claims can be adjudicated with minimal attention to individual issues. The bases
 8   for that determination also compel the conclusion that certain of Plaintiffs’ claims are best
 9   adjudicated on a class-wide basis.”).
10   VI.   Conclusion
11         For the reasons stated above, the Court finds certification of the Settlement Class
12   proper under Rule 23(b)(3). Accordingly, the proposed Settlement Class is CERTIFIED
13   for settlement purposes only.
14                RULE 23 PRELIMINARY FAIRNESS DETERMINATION
15         Having certified the proposed Settlement Class, the Court must next make a
16   preliminary determination as to whether the Proposed Settlement Agreement is “fair,
17   reasonable, and adequate” pursuant to Federal Rule of Civil Procedure 23(e)(1)(C).
18   Factors relevant to this determination include:
19                The strength of the plaintiffs’ case; the risk, expense, complexity,
                  and likely duration of further litigation; the risk of maintaining
20
                  class action status throughout the trial; the amount offered in
21                settlement; the extent of discovery completed and the stage of the
                  proceedings; the experience and views of counsel; the presence
22
                  of a governmental participant; and the reaction of the class
23                members to the proposed settlement.
24   Hanlon, 150 F.3d at 1026. “Where a settlement is the product of arms-length negotiations
25   conducted by capable and experienced counsel, the court begins its analysis with a
26   presumption that the settlement is fair and reasonable.” Garner v. State Farm Mut. Auto
27   Ins. Co., No. CV 08 1365 CW (EMC), 2010 WL 1687832, *13 (N.D. Cal. Apr. 22, 2010)
28   (quoting Brown v. Hain Celestial Grp., Inc., No. 3:11-CV-03082-LB, 2016 WL 631880,

                                                   10
                                                                                 17-CV-1077 JLS (JLB)
 1   at *5 (N.D. Cal. Feb. 17, 2016)). “Additionally, there is a strong judicial policy that favors
 2   settlements, particularly where complex class action litigation is concerned.” In re Syncor
 3   ERISA Litig., 516 F.3d 1095, 1101 (9th Cir. 2008) (citing Class Plaintiffs v. City of Seattle,
 4   955 F.2d 1268, 1276 (9th Cir. 1992)).
 5   I.     Strength of Plaintiffs’ Case
 6          To succeed on the merits, Plaintiff would have to prove that Defendants
 7   misclassified their phlebotomists as independent contractors in violation of California’s
 8   wage and hour laws. See FAC ¶ 1. Plaintiff also claims that Defendants willfully
 9   misclassified the class members in violation of California Labor Code § 226.8. See id.
10   ¶ 59. Defendants steadfastly deny any wrongdoing. See generally ECF Nos. 8, 12, 34.
11   Given this juxtaposition, the Court finds that this factor weighs in favor of finding the
12   Proposed Settlement Agreement fair, reasonable, and adequate.
13   II.    Risk, Expense, Complexity, and Likely Duration of Further Litigation
14          Were the case to proceed to further litigation, the Parties would each bear substantial
15   risk and a strong likelihood of protracted and contentious litigation. Even though the
16   Parties have agreed to settle this action, they fundamentally disagree regarding the validity
17   of Plaintiff’s claims. Compare ECF No. 29, with ECF Nos. 8, 12, 34. The Parties have
18   yet to engage in substantial motion practice, including for class certification and summary
19   judgment. Accordingly, this factor weights in favor of the Proposed Settlement Agreement
20   being fair, reasonable, and adequate.
21   III.   Risk of Maintaining Class Action Status Throughout Trial
22          Defendants dispute whether the classes can be validly certified in the absence of the
23   Proposed Settlement Agreement. See ECF No. 8 ¶ 147; ECF No. 12 ¶ 131; ECF No. 34
24   Def.’s Aff. Defenses ¶ 6. Implicit in this disagreement is the likelihood of initial challenges
25   to class certification and the potential for decertification motions even if class status were
26   granted. Weighed against the fact that Defendants do not object to a finding that the class
27   elements are met for purposes of the Proposed Settlement Agreement, this factor weighs
28   in favor of the Proposed Settlement Agreement being fair, reasonable, and adequate.

                                                   11
                                                                                  17-CV-1077 JLS (JLB)
 1   IV.   Amount Offered in Settlement
 2         Defendants have offered to pay Gross Settlement Proceeds of $700,000, with EMSI
 3   to pay $410,000, Soko to pay $150,000, and LabCorp to pay $140,000. See Proposed
 4   Settlement Agreement ¶ 5.1(a). Less the Attorneys’ Fees and Expenses, Administrative
 5   Expenses, the Class Representative Service Award, the employer’s share of payroll taxes,
 6   any Opt-Out Reduction, and the LWDA payment, the Net Settlement Proceeds are to be
 7   allocated and distributable based on the number of weeks each Class Member worked. See
 8   id. ¶ 5.1(b). A straight averaged allocation for each of the 118 Class Members would result
 9   in distribution of more than $4,224 each. See Prelim. Approval Mot. at 5. The Parties note
10   that “Plaintiff is obtaining a near equivalent to the recovery initially expected.” Id. at 13.
11   Given the risks of litigation, the Court determines that the amount offered in the Proposed
12   Settlement Agreement is fair and reasonable and that this factor weighs in favor of
13   settlement.
14   V.    Extent of Discovery Completed and Stage of Proceedings
15         Although this action was filed in May 2017, see ECF No. 1, it is still in the relatively
16   early stages of litigation. Nonetheless, “prior to mediation, Plaintiff engaged in informal
17   discovery[ and] reviewed information provided by Defendants, including data regarding
18   the scope of the class and the relationships between Defendants.” Declaration of Aaron
19   M. Olsen in Support of Prelim. Approval Mot., ECF No. 66-1, ¶ 10. “The Parties seriously
20   investigated the facts and analyzed the relevant legal issues regarding the claims and
21   defenses asserted in the Action.” Id. “Plaintiff also conducted formal post-mediation
22   discovery, including serving Requests for Admission[], to confirm the material points of
23   the Parties’ contentions.” Id.
24         Accordingly, it appears the Parties have entered into the Proposed Settlement
25   Agreement with a strong working knowledge of the relevant facts, law, and strengths and
26   weaknesses of their claims and defenses. This factor therefore weights in favor of the
27   Proposed Settlement Agreement being fair, reasonable, and adequate.
28   ///

                                                   12
                                                                                 17-CV-1077 JLS (JLB)
 1   VI.   Experience and Views of Counsel
 2         “The recommendations of plaintiffs’ counsel should be given a presumption of
 3   reasonableness.” Boyd v. Bechtel Corp., 485 F. Supp. 610, 622 (N.D. Cal. 1979). “Here,
 4   counsel for the Parties endorses the Settlement as fair, adequate, and reasonable” and
 5   “Plaintiff’s Counsel have extensive experience in prosecuting and litigating employment
 6   and consumer class action cases.” Prelim. Approval Mot. at 13. Because the presumption
 7   of reasonableness is warranted under these circumstances, the Court concludes that this
 8   factor weighs in favor of finding the Proposed Settlement Agreement fair, reasonable, and
 9   adequate.
10   VII. Attorneys’ Fees Provision
11         In the Ninth Circuit, a district court has discretion to apply either a lodestar method
12   or a percentage-of-the-fund method in calculating a class fee award in a common fund case.
13   Fischel v. Equitable Life Assur. Soc’y of U.S., 307 F.3d 997, 1006 (9th Cir. 2002). When
14   applying the percentage-of-the-fund method, an attorneys’ fees award of “twenty-five
15   percent is the ‘benchmark’ that district courts should award.” In re Pac. Enters. Sec. Litig.,
16   47 F.3d 373, 379 (9th Cir. 1995) (citing Six Mexican Workers v. Ariz. Citrus Growers, 904
17   F.2d 1301, 1311 (9th Cir. 1990)); Fischel, 307 F.3d at 1006. A district court, however,
18   “may adjust the benchmark when special circumstances indicate a higher or lower
19   percentage would be appropriate.” In re Pac. Enters. Sec. Litig., 47 F.3d at 379 (citing Six
20   Mexican Workers, 904 F.2d at 1311). “Reasonableness is the goal, and mechanical or
21   formulaic application of either method, where it yields an unreasonable result, can be an
22   abuse of discretion.” Fischel, 307 F.3d at 1007.
23         Here, Defendants have agreed not to oppose to Class Counsel’s request for the Court
24   to approve attorneys’ fees in the amount of up to twenty-five percent of the total benefits
25   conferred to the Class Members by the Proposed Settlement Agreement, or $175,000, plus
26   documented litigation costs. See Proposed Settlement Agreement ¶ 7.1. Because this fee
27   is in line with the Ninth Circuit’s benchmark, the Proposed Settlement Agreement’s
28   attorney-fee provision should not bar preliminary approval.

                                                   13
                                                                                 17-CV-1077 JLS (JLB)
 1   VIII. Class Representative Service Award Provision
 2         The Ninth Circuit recognizes that named plaintiffs in class action litigation are
 3   eligible for reasonable incentive payments. Staton v. Boeing Co., 327 F.3d 938, 977 (9th
 4   Cir. 2003). The district court must evaluate each incentive award individually, using
 5   “‘relevant factors includ[ing] the actions the plaintiff has taken to protect the interests of
 6   the class, the degree to which the class has benefitted from those actions, . . . [and] the
 7   amount of time and effort the plaintiff expended in pursuing the litigation.’” Id. (citing
 8   Cook v. Niedert, 142 F.3d 1004, 1016 (7th Cir. 1998)).
 9         Here, the Parties have agreed to a Class Representative Service Award up to a
10   maximum total amount of $5,000. See Proposed Settlement Agreement ¶ 7.2. The Court
11   finds that this modest incentive award is reasonable and should not bar preliminary
12   approval.
13   IX.   Conclusion
14         For the reasons stated above, the Court GRANTS Plaintiff’s unopposed Preliminary
15   Approval Motion.
16                            PROPOSED SETTLEMENT NOTICE
17         Pursuant to Federal Rule of Civil Procedure 23(c)(2)(B), “[f]or any class certified
18   under Rule 23(b)(3) the court must direct to class members the best notice that is
19   practicable under the circumstances, including individual notice to all members who can
20   be identified through reasonable effort.”          Because the Court has determined that
21   preliminary certification is appropriate under Rule 23(b)(3), the mandatory notice
22   procedures required by Rule 23(c)(2)(B) must be followed.
23         Where there is a class settlement, Federal Rule of Procedure 23(e)(1) requires the
24   court to “direct notice in a reasonable manner to all class members who would be bound
25   by the proposal.” “Notice is satisfactory if it ‘generally describes the terms of the
26   settlement in sufficient detail to alert those with adverse viewpoints to investigate and to
27   come forward and be heard.’” Rodriguez v. W. Publ’g Corp., 563 F.3d 948, 962 (9th Cir.
28   2009) (quoting Churchill Vill., LLC v. Gen. Elec., 361 F.3d 566, 575 (9th Cir. 2004)); see

                                                   14
                                                                                 17-CV-1077 JLS (JLB)
 1   also Grunin v. Int’l House of Pancakes, 513 F.2d 114, 120 (8th Cir. 1975) (“[T]he
 2   mechanics of the notice process are left to the discretion of the court subject only to the
 3   broad ‘reasonableness’ standards imposed by due process.”).
 4         In the present case, the Parties intend to notify the Class Members through first-class
 5   mail and email. See Proposed Settlement Agreement ¶¶ 6.2(b)(i)–(ii). Defendants shall
 6   provide the Claims Administrator with the Class Members’ “last known mailing address,
 7   email address, and telephone number,” id. ¶ 6.2, and the Claims Administrator “shall use
 8   standard skip-tracing methods to obtain forwarding addresses of Class Members if any of
 9   the mailed Class Notices are returned as undeliverable.” Prelim. Approval Mot. at 7. The
10   eight-page Proposed Notice provides:
11                (1) a short, plain statement about the Action and the essential
                  terms of the Settlement; (2) an appropriate means for obtaining
12
                  additional information regarding the Action and the Settlement;
13                (3) appropriate information concerning the procedure for
                  objecting or opting-out from the Settlement; and (4) information
14
                  that any relief to Class Members is contingent on the Court’s
15                final approval.
16   Id. at 7; see also Proposed Notice.
17         Having thoroughly reviewed the jointly drafted Proposed Notice, the Court finds that
18   both the method and content of the Proposed Notice comply with Rule 23. Accordingly,
19   the Court APPROVES both the content of the Proposed Notice and the proposed
20   notification plan.
21                                         CONCLUSION
22         For the reasons stated above, the Court GRANTS Plaintiff’s Preliminary Approval
23   Motion (ECF No. 66) and HEREBY ORDERS:
24         1.     PRELIMINARY          APPROVAL         OF     PROPOSED         SETTLEMENT
25   AGREEMENT: The Settlement Agreement is PRELIMINARILY APPROVED as fair,
26   reasonable, and adequate pursuant to Federal Rule of Civil Procedure 23(e).
27         2.     PRELIMINARY CLASS CERTIFICATION: Pursuant to Federal Rule of
28   Civil Procedure 23(b)(3), the Action is PRELIMINARILY CERTIFIED, for settlement

                                                  15
                                                                                17-CV-1077 JLS (JLB)
 1   purposes only, as a class action on behalf of the following Settlement Class Members with
 2   respect to the Released Claims asserted in this Action:
 3            Settlement Class Members: “[A]ll Class Members who do not exclude themselves
 4   from the Settlement Class in the manner and time prescribed by the Court in the
 5   Preliminary Approval Order.” Proposed Settlement Agreement ¶ 2.40.
 6            Class Member(s): “Plaintiff, in addition to and also all Persons, regardless of
 7   specific title, who currently work for, or previously worked for, Soko as a phlebotomist,
 8   examiner, and/or PST Specialist who also worked at a LabCorp location pursuant to the
 9   Independent Contractor Agreement between Soko and EMSI, and/or the Provider
10   Agreement between EMSI and LabCorp, at any time during the period of May 24, 2013
11   through the date of the Preliminary Approval Order.” Proposed Settlement Agreement
12   ¶ 2.6.
13            3.    CLASS REPRESENTATIVE, CLASS COUNSEL, AND CLAIMS
14   ADMINISTRATOR:            Pursuant to Federal Rule of Civil Procedure 23, the Court
15   PRELIMINARILY CERTIFIES, for settlement purposes only, Plaintiff Maria T.
16   Gonzalez as the Class Representative and Haeggquist & Eck, LLP as Class Counsel.
17   Additionally, the Court APPROVES AND APPOINTS Phoenix Class Action
18   Administration Solutions as the Claims Administrator.
19            4.    NOTICE: The Court PRELIMINARILY APPROVES the form and
20   substance of the Proposed Notice set forth in the Settlement Agreement. See ECF No.
21   66-2 at 48–65. The form and method for notifying the Class Members of the Settlement
22   Agreement and its terms and conditions satisfies the requirements of Federal Rules of Civil
23   Procedure 23(c)(2)(B) and 23(e). The Court further concludes that the Notice Procedure
24   constitutes the best notice practicable under the circumstances. As provided in the
25   Settlement Agreement, the Claims Administrator SHALL PROVIDE notice to the Class
26   Members and respond to Class Member inquiries. Within thirty (30) days of the date on
27   which this Order is electronically docketed, the Claims Administrator SHALL
28   ///

                                                 16
                                                                              17-CV-1077 JLS (JLB)
 1   DISSEMINATE the Notice in the Form attached as Exhibit A to the Proposed Settlement
 2   Agreement and in the manner and form provided in the Proposed Settlement Agreement.
 3         5.     FINAL APPROVAL HEARING: Judge Sammartino SHALL CONDUCT
 4   a Final Approval Hearing on Thursday, August 22, 2019, at 10:00 a.m., in Courtroom 4D
 5   of the Edward J. Schwartz United States Courhouse, 221 W. Broadway, San Diego, CA
 6   92101, to consider:
 7                a.       the fairness, reasonableness, and adequacy of the proposed settlement;
 8                b.       Plaintiff’s request for an award of attorneys’ fees and costs;
 9                c.       the Class Representative Service Award;
10                d.       dismissal with prejudice of the Action with respect to Defendants; and
11                e.       the entry of final judgment in this Action.
12   At the Final Approval Hearing, the Parties shall also be prepared to update the Court on
13   any new developments since the filing of the Motion, including any untimely submitted
14   opt-outs, objections, and claims or any other issues as the Court deems appropriate. The
15   date and time of the Final Approval Hearing SHALL BE INCLUDED in the Notice to be
16   mailed to all Class Members.
17         6.     MOTION          FOR      FINAL      APPROVAL           OF   CLASS         ACTION
18   SETTLEMENT: No later than twenty-one (21) days before the Final Approval Hearing,
19   the Parties SHALL FILE a Motion for Final Approval of Class Action Settlement. The
20   Motion SHALL INCLUDE AND ADDRESS any Objections received as of the filing
21   date. In addition to the class certification and settlement fairness factors, the motion
22   SHALL ADDRESS the number of putative Class Members who have opted out and the
23   corresponding number of claims.
24         7.     APPLICATION FOR ATTORNEY FEES, COSTS, AND CLASS
25   REPRESENTATIVE SERVICE AWARD: No later than twenty-one (21) days before
26   the Final Approval Hearing, Class Counsel SHALL FILE an application for attorney fees,
27   costs, and a Class Representative Service Award. Class Counsel SHALL PROVIDE
28   documentation detailing the number of hours incurred by attorneys in litigating this action,

                                                    17
                                                                                  17-CV-1077 JLS (JLB)
 1   supported by detailed time records, as well as hourly compensation to which those
 2   attorneys are reasonably entitled. Class Counsel SHALL ADDRESS the appropriateness
 3   of any upward or downward departure in the lodestar calculation, as well as reasons why a
 4   percentage-of-the-fund approach to awarding attorney fees may be more preferable in this
 5   case. Class Counsel SHALL BE PREPARED to address any questions the Court may
 6   have regarding the application for fees at the Final Approval Hearing.
 7         8.       MISCELLANEOUS PROVISIONS: In the event the Proposed Settlement
 8   Agreement is not consummated for any reason, the conditional class certification SHALL
 9   BE of no further force or effect. Should the Settlement not become final, the fact that the
10   Parties were willing to stipulate to class certification as part of the Settlement SHALL
11   HAVE no bearing on, nor be admissible in connection with, the issue of whether a class
12   should be certified in a non-settlement context.
13         9.       SCHEDULE:         The Court orders the following schedule for further
14   proceedings:
15                              Event                                   Date
16                  Deadline for Defendants to             Within 21 days of the date on
17                  send Claims Administrator a            which this Order is
                    list of Class Members                  electronically docketed
18
19                  Deadline for Claims                    Within 30 days of the date on
                    Administrator to mail                  which this Order is
20                  Proposed Notice                        electronically docketed
21
                    Deadline for Objections                Within 45 days of publication
22                                                         of the Proposed Notice
23
                    Deadline for Class Counsel to          No later than 21 days prior to
24                  file motion for attorneys’ fees        the Final Approval Hearing
25                  and costs and Class
                    Representative Service Award
26
27                  ///
                    ///
28                  ///

                                                      18
                                                                                      17-CV-1077 JLS (JLB)
 1                Deadline for the Parties to file        No later than 21 days prior to
                  a motion for final approval of          the Final Approval Hearing
 2
                  class action settlement
 3
                  Deadline for Claims                     No later than 14 days prior to
 4                Administrator to prepare and            the Final Approval Hearing
 5                Class Counsel to file
                  Declaration of Compliance
 6                with Class Notice
 7                requirements
 8                Final Approval Hearing                  August 22, 2019, at 10:00 a.m.
 9
10         10.    STAY: At the request of the Parties, pending the Final Approval Hearing, all
11   proceedings in the Action, including all current deadlines other than those set forth herein,
12   are STAYED until further Order from this Court.
13         IT IS SO ORDERED.
14
15   Dated: April 30, 2019
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                     19
                                                                                     17-CV-1077 JLS (JLB)
